DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the step determining recited in claim 41” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 23-25, 40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Murano et al (USPN 4305107).
	Regarding claim 23, Murano discloses a current cut-off device (see figure 3) for high-voltage DC electrical current, comprising: 
a main line between a primary point (a point A) and a secondary point (a point B); 
a mechanical primary switch (12a) and a mechanical secondary switch (12b) interposed successively in the main line between the primary point and the secondary point but on either side of an intermediate point of the main line, the two mechanical switches being each controlled between an open state and a closed state, 
a primary surge protector (13a, 14a) arranged in parallel with the primary switch between the primary point and the intermediate point, 
a secondary surge protector (13b, 14b) arranged electrically in parallel with the secondary switch, 
wherein the secondary surge protector is arranged electrically between the intermediate point and the secondary point, and in that the device includes, between the primary point and the secondary point, a capacitive buffer circuit (15, 16), electrically in parallel with an assembly formed by the primary switch (12a) and the secondary switch (12b), and electrically in parallel with an assembly formed by the primary surge protector (13a, 14a) and the secondary surge protector (13b, 14b), the capacitive buffer circuit including an activation switch (16) and a buffer capacitance (15) (see figure 3).
Regarding claim 24, Murano discloses wherein the capacitive buffer circuit (15, 16) does not include a dedicated inductive component (see figure 3).
Regarding claim 25, Murano discloses wherein the activation switch (16) and the buffer capacitance (15) are arranged electrically in series in a line of the capacitive buffer circuit going from the primary point (the point A) to the secondary point (the point B) (see figure 3).
Regarding claim 40, Murano discloses a method for controlling a cut-off device (see figure 3), wherein method includes the steps of: mechanically opening the primary switch (12a) and the secondary switch (12b); cutting off the current in the open primary switch to cause the occurrence, across the primary switch, of a voltage greater than the transition voltage of the primary surge protector (13a, 14a) suitable for switching into a current conduction mode; switching the activation switch to allow, in the capacitive buffer circuit (15, 16), the passage of a current suitable for charging the buffer capacitance and diverting the current in the secondary switch (12b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 26, 38, 39, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Murano in view of Dupraz (USPN 2018/0019583).
	Regarding claims 26, 38, 39, 44, Murano discloses all limitations of claim 23 as discussed above, but does not explicitly disclose a circuit for discharge the capacitor as claimed.
	Dupraz discloses a DC circuit breaker comprises a capacitance buffering circuit comprises a circuit (a resistor R) for discharging a capacitor (a capacitor C) (see par. 0036).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the capacitance buffering circuit of Murano to incorporate a discharge circuit as disclosed by Dupraz to accelerate extinction of an arc such that improving a lifetime of a mechanical switch.
4.	Claims 27, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Murano in view of Ohde et al (USPN 5,452,170).
Regarding claim 27, Murano discloses all limitations of claim 23 as discussed above, but does not explicitly disclose a surge protector as claimed.
Ohde discloses a DC circuit breaker comprises a surge protector (5) arranged in parallel with an activation switch (4) of a capacitive buffer circuit (2-4) (see figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the switch of Murano to incorporate a surge protector as disclosed by Ohde  in order to enhance a safety operation.
Regarding claim 37, Murano discloses the secondary switch (12b), but does not explicitly disclose the switch as claimed.
Ohde discloses a DC circuit breaker (figure 2) comprises a secondary switch (7) is a vacuum switch (see col. 2, lines 62-63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the secondary switch of Murano to incorporate a vacuum switch as disclosed by Ohde to provide a good thermal interruption capability. 
5.	Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Murano in view of Panousis  et al (USPN 8837093).
Regarding claims 35-36, Murano discloses the primary switch and the secondary switch (12a, 12b), but does not explicitly disclose the switches as claimed.
Panousis discloses a DC circuit breaker (figure 1) comprises a primary switch (2) is a vacuum switch and a secondary switch (3) is a insulating gas switch (see col. 6, lines 15-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the switches of Murano to incorporate a switches as disclosed by Panousis  in order to provide a good thermal interruption capability and a good dielectric isolation capability. 
Allowable Subject Matter
6.	Claims 28-34, 41-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836